Per Curiam.
This is a petition for certiorari to the judge and clerk of the district court of the sixth judicial district to review the action of that court in the case of State v. Henry E. Mailey, Docket No. 252304, to the end that such action may be quashed as illegal and void. After the writ was issued and due return was made thereto the petitioner moved that the record of those proceedings, including a transcript of evidence, be made a part of the record of these certiorari proceedings. The petitioner also moved that the truth of such transcript be established by this court.
After a hearing was had on said motions we reserved decision. Now, upon consideration thereof, we are of the opinion that they should be denied. The transcript is not an official transcript but one which was taken by a reporter employed by the petitioner. There is no authority for considering a transcript so taken as equivalent to one taken in accordance with law and made an official part of the proceedings in the court below. And in any event since the respondents moved to quash the action of the district court and since such motion was consented to by the petitioner in open court, resulting in the entry herein of an order of quashal consistently with the prayer of his petition, the record of the proceedings below has been quashed and there is nothing now pending before this court.
The petitioner’s motions are denied.